UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 25, 2010 Sono-Tek Corporation (Exact name of registrant as specified in its charter) Commission File Number: 0-16035 New York 14-1568099 (State of Incorporation) (I.R.S. Employer ID No.) 2012 Route 9W, Milton, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (845) 795-2020 Check appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01: Regulation FD Disclosure. On May 25, 2010, Sono-Tek Corporation issued a press release regarding its financial results for the fiscal year ended February 28, 2010, in the form attached as exhibit 99.1 Item 9.01: Financial Statements and Exhibits. (d) Exhibits 99.1 Press Release dated May 25, 2010. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SONO-TEK CORPORATION By:/s/ Stephen J. Bagley Stephen J. Bagley Chief Financial Officer May 27, 2010
